FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        August 21, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
RONALD C. TAYLOR,

             Plaintiff-Appellant,

v.                                                         No. 11-1499
                                                  (D.C. No. 1:10-CV-01891-PAB)
MICHAEL J. ASTRUE, Commissioner                              (D. Colo.)
of the Social Security Administration,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before HARTZ, ANDERSON, and O’BRIEN, Circuit Judges.


      Ronald C. Taylor applied for disability and supplemental security income

benefits, claiming he was disabled by various physical and mental conditions. An

administrative law judge (“ALJ”) held a hearing, referred Mr. Taylor to a

consultative examiner, and determined after another hearing that Mr. Taylor was not

disabled because he could perform work that exists in significant numbers in the


*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
national economy. Mr. Taylor challenged the Commissioner’s decision in the district

court, but the district court upheld the denial of benefits. For the following reasons,

we exercise jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g) and affirm.

       The ALJ found that Mr. Taylor suffers from the following severe impairments:

abdominal pain and diarrhea status post stab wound; pain and limited motion of the

right third finger status post bite injury; left arm and hand numbness status post

fractures of the left second and third fingers; post-traumatic stress disorder;

depression; and dementia. After a hearing, the ALJ referred Mr. Taylor for a

consultative examination performed by Dr. Michael Finch, an internist. Thereafter,

and with Dr. Finch’s findings, the ALJ held a supplemental hearing and determined

at step five of the five-step sequential evaluation process, see 20 C.F.R.

§§ 404.1520(a)(4) & 416.920(a)(4); Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009) (explaining the five-step process), that Mr. Taylor was not disabled because he

retained the residual functional capacity to perform work existing in significant

numbers in the national economy. The Appeals Council denied review, and the

district court affirmed the denial of benefits.

       Now on appeal, Mr. Taylor argues that the ALJ: (1) violated his due process

rights by selecting a consultative examiner without his input; (2) improperly rejected

his treating physicians’ opinions; (3) failed to develop the record; and (4) incorrectly

determined that there is a significant number of jobs in the national economy that he

can perform.


                                           -2-
      “We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct

legal standards were applied.” Doyal v. Barnhart, 331 F.3d 758, 760 (10th Cir.

2003). We do not, however, reweigh the evidence or substitute our judgment for the

Commissioner’s. See Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800

(10th Cir. 1991).

      Mr. Taylor first claims his due process rights were violated by the procedure

used to select a consultative examiner. The district court explained, however, that an

ALJ “has broad latitude in ordering consultative examinations.” Hawkins v. Chater,

113 F.3d 1162, 1166 (10th Cir. 1997). Any concerns Mr. Taylor had with

Dr. Finch’s qualifications could have been addressed at the supplemental hearing,

which afforded Mr. Taylor a “meaningful opportunity to address the post-hearing

evidence.” Yount v. Barnhart, 416 F.3d 1233, 1236 (10th Cir. 2005). Mr. Taylor

insists that Dr. Finch’s report was deficient because it did not specify the basis for

the doctor’s findings, particularly regarding Mr. Taylor’s fine motor skills, but the

report was based on the doctor’s complete physical exam and review of Mr. Taylor’s

medical records; and it was substantial evidence because it detailed Mr. Taylor’s

abilities, including his hand strength, fine motor skills, and range of motion. Cf. Frey

v. Bowen, 816 F.2d 508, 515 (10th Cir. 1987) (holding that “evaluation forms,

standing alone, unaccompanied by thorough written reports or persuasive testimony,

are not substantial evidence”). We perceive no due process violation.


                                          -3-
      Mr. Taylor’s second argument---that the ALJ failed to give controlling weight

to his treating physicians’ opinions---was also correctly rejected. The disputed

opinions concerned whether Mr. Taylor was disabled, which is an issue reserved to

the Commissioner, see 20 C.F.R. §§ 404.1527(d)(1) & 416.927(d)(1). Mr. Taylor

also cites a report from a licensed professional counselor, but such evidence is not

from an “acceptable medical source” subject to the treating source rule. See

20 C.F.R. §§ 404.1513 & 416.913; Frantz v. Astrue, 509 F.3d 1299, 1301 (10th Cir.

2007).1



1
      Mr. Taylor also seems to be challenging the ALJ’s treatment of his Global
Assessment Functioning (“GAF”) scores. But the only argument he provides is an
excerpt from the ALJ’s decision and the following passage from his brief:
      This source thus stated that, in effect, Plaintiff’s physical impairments
      outweighed his mental impairments, but without giving any explanation
      in such detail Defendant or this Court can review. Instead of Defendant
      fully developing this dearth, Defendant uses the statement to pay
      Defendant’s fare to put Plaintiff on the “denial bus.” Boiled down,
      Defendant claims he has “good cause” to reject as lacking any relevant
      basis any and all “naked” treating source opinions that Plaintiff is
      disabled, but all such naked opinions that Plaintiff is not disabled are
      “substantial evidence” to support Defendant’s denial of the claim.
      However, Humpty Dumpty is not a recognized authoritative legal
      source. Defendant’s behavior in this arena smack of impermissible
      “search and destroy” and cherry picking legal errors.
Aplt. Br. at 25-26 (footnote omitted). Counsel is reminded that an issue is waived if
not adequately supported by “developed argumentation.” Wall, 561 F.3d at 1065
(internal quotation marks omitted). Although we agree with the district court that the
ALJ properly considered Mr. Taylor’s GAF scores, we doubt this portion of
Mr. Taylor’s brief constitutes the sort of developed argumentation necessary to
preserve appellate review.


                                         -4-
       Mr. Taylor’s third argument is also unavailing. Notwithstanding the numerous

reports and treatment notes received and considered by the ALJ, Mr. Taylor asserts

the ALJ failed to develop the record. Again, however, we agree with the district

court that the ALJ satisfied his obligation “to ensure that an adequate record is

developed.” Flaherty v. Astrue, 515 F.3d 1067, 1071 (10th Cir. 2007).

       Finally, Mr. Taylor contends the ALJ erred at step five by finding that a

significant number of jobs exist in the national economy which he is capable of

performing. The ALJ (relying on a vocational expert’s testimony) determined that

Mr. Taylor could work such jobs as an assembler and small product assembler,

positions that total 356,000 nationally, as well as a production inspector and checker,

which total 141,000 jobs nationally. Mr. Taylor urges us to say these numbers are

insignificant, but we have “never drawn a bright line establishing the number of jobs

necessary to constitute a ‘significant number.’” Trimiar v. Sullivan, 966 F.2d 1326,

1330 (10th Cir. 1992). Nevertheless, as the district court explained, we have found

far less than the number of jobs available here to be significant. See Raymond v.

Astrue, 621 F.3d 1269, 1274 (10th Cir. 2009) (observing that 152,000 jobs in the

national economy has been deemed sufficient). Consequently, the ALJ did not err at

step five.

       Our analysis tracks the decision of the district court, which thoroughly and

accurately evaluated Mr. Taylor’s claims under the same standard that governs our

review. Mr. Taylor advances no argument that requires us to alter or expand upon


                                          -5-
the district court’s decision. Therefore, having reviewed the parties’ briefs, the

relevant legal authority, and the entire administrative record, we AFFIRM the district

court’s judgment for substantially the same reasons stated in the district court’s order

dated July 28, 2011. Mr. Taylor has inappropriately attached to his reply brief a

portion of some unrelated, unidentified administrative decision, which the

Commissioner has moved to strike. Because this attachment is irrelevant and has no

impact on our disposition, the motion to strike is DENIED.

                                                Entered for the Court



                                                Stephen H. Anderson
                                                Circuit Judge




                                          -6-